I am unwilling to join my associates in pronouncing this father an unfit person to have the custody of his child, in view of the strong showing in the record as to his present good citizenship, and dependability, and wholesome home surroundings. This showing is made by impressive testimony of witnesses who appear wholly worthy of belief. The trial judge, who saw and heard the witnesses, did not make any such finding of unfitness, although the matter was called to his attention by direct inquiry and request in open court at the close of all of the evidence.
While the judgment entered makes no direct reference to the fitness or unfitness of anyone, it, by implication, finds the grandparents and the father as well to be fit persons. The judgment definitely implies a conclusion that the father possesses no unfitness, for while the court gave the chief custody to the grandparents, he gave custody to the father for a substantial percentage of the time. I fear it is unjust to the father, and perhaps unjust to the child as well, to make this pronouncement against the father, which from the trial record and judgment appears to me to be unwarranted.
It seems to me to be a wholesome rule applicable to all the courts, and to all cases, that the court ought not to find that parents or one surviving parent is an unfit person to have custody of his or her child unless the evidence furnishes most compelling reason for such a conclusion. If the record here furnishes such compelling reason, then it might be said to be inconsistent to approve the trial court judgment placing this child with her father part of the time. However, I pass over any suggestion of mere inconsistency. This for the reason that a mere judicial inconsistency as such, or the mere question whether there is or is not some inconsistency, is not very important in dealing with the matter of rearing a child, which is quite important.
When the custody of a young child is divided between two homes, it is a matter of practical experience, and the history of such cases, that from time to time in the future, occasions arise making it necessary or proper to make changes in the amount of the time of the one custody or the other. Conditions might arise which would strongly urge placing this child in the custody of her father perhaps for some entire school term, or for some other temporary or specific period for some particular purpose. It has been so in similar cases before. Or the child in time might be deprived of one or both of her grandparents, in which event some other custody arrangement for the child *Page 178 
would be imperative. I take it the trial court would be somewhat bound by the final determination of this court that the father is an unfit person to have custody of this child. At least I suppose the trial court would be bound by the conclusion that the adjudicated unfitness of the father would prevent any enlargement whatever of the custody given to the father by the trial court judgment dividing custody. That is to say, that while the father is, generally speaking, an unfit person to have custody of his child, he is a fit person to have her for the purpose of the trial court's division of custody order. But for the trial court in the future to give much weight to this court's adjudication of paternal unfitness, the trial court might feel that he is forbidden to extend the custody given the father. And that might be logical, for if the father is an unfit person, then the custody of this child ought to be given to grandparents, or if for any reason they could no longer serve as such custodians, then to some other relative or agency.
These reasons in part form the basis for my conclusion that this court is not warranted, and may do grave injustice, in adjudicating this father an unfit person to have custody of his child.